NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
RODNEY JONES,
Petiti0n,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon.dent. "
2012-3085
Petition for review of the Merit SystemS Protection
Board in case no. CH432410I024-I~1.
ON MOTION
ORDER
The Merit Systems Protection Board moves out of
time for an extension of time, until May 11, 2012, to file
its response brief
Upon consideration thereof
IT IS ORDERED THATZ

JONES V. MSPB 2
The motion is granted The Board’s response brief is
due on or before l\/lay 11, 2012.
FoR THE CoURT
 1 8  /s/ Jan H0rba1y
Date Jan Horba1y
C1erk
cc: R0dney Jones
Sara B. Rearden, Esq.
LED
Fl
u.s. count oF APPEALs sun
521 mEFEnznALclaculT
APR 18 2012
JAN HDRBALY
` CLERl(